— Determination unanimously confirmed and petition dismissed without costs. Memorandum: In this CPLR article 78 proceeding transferred to our court pursuant to CPLR 7804 (g), petitioner, a City of Rochester firefighter, seeks to annul a determination of respondent, Commissioner of Public Safety of the City of Rochester, which found him guilty of misconduct and dismissed him from employment. The charges against petitioner arise out of an incident that occurred on July 12, 1985 when he was assigned to "watch duty” and was responsible for receiving alarms and alerting other firefighters at Engine 7. During petitioner’s watch, a dispatcher at the Emergency Communications Center received a request for assistance regarding a possible heart attack. The dispatcher attempted to contact Engine 7 but received no acknowledgement. Repeated efforts were made to contact Engine 7 by making two telephone calls on the direct line, one three-ring Centrex call, and four supplemental radio transmissions before Engine 7 responded to the dispatcher’s radio broadcast. Petitioner’s failure to answer these calls while on watch and thus his failure to receive and report the alarms supports the finding that he failed to give suitable attention to the performance of his duty. Petitioner’s guilt is supported by substantial evidence in the record (see, 300 *914Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
The Rochester Fire Department is charged with providing emergency assistance to the public and minutes are often crucial to the effective discharge of its duties. Petitioner’s breach resulted in a significant delay in response to a request for assistance. In view of the serious nature of petitioner’s misconduct and his history of previous disciplinary violations, the penalty of dismissal cannot be said to be shocking to one’s sense of fairness (Matter of Doino v Laehy, 100 AD2d 744, affd 63 NY2d 663). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Patlow, J.) Present — Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.